         Case 5:21-cv-03060-SAC Document 11 Filed 09/03/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SEAN E. McDONALD,

               Plaintiff,

               v.                                          CASE NO. 21-3060-SAC

HAZEL M. PETERSON, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff Sean E. McDonald, a state prisoner currently being held at the Hutchinson

Correctional Facility in Hutchinson, Kansas, brings this pro se civil rights action under 42 U.S.C

§ 1983. He proceeds in forma pauperis.

       Mr. McDonald’s Complaint (ECF No. 1) alleges that his constitutional rights were violated

when officials of the Norton Correctional Facility (NCF) refused to mail a letter he had written to

the Director of the Kansas Bureau of Investigation asking for an investigation into medical

treatment he received at Lansing Correctional Facility. Plaintiff gave an account withdrawal form

with the letter attached to Unit Team Dugan on February 17, 2021. Plaintiff received the letter

back on February 23, 2021 with SAS Ewing’s signature saying the letter was not legal or official

mail. Plaintiff resubmitted the request and letter to Ewing, who again refused to mail the letter.

Plaintiff then filed an emergency grievance with Deputy Warden Collins. She said the grievance

was not an emergency.

       Plaintiff names as defendants Hazel Peterson, Warden of NCF; Sara Beth Collins, Deputy

Warden; and Jedediah Ewing, EAI Supervisor at NCF. Mr. McDonald seeks relief in the form of

punitive damages of $100,000 and his costs, as well as injunctive relief.




                                                1
          Case 5:21-cv-03060-SAC Document 11 Filed 09/03/21 Page 2 of 4




       The regulation of prisoners' mail by prison officials is typically “an administrative matter

in which the courts will not intervene.” United States v. Gordon, 168 F.3d 1222, 1228 (10th Cir.

1999). However, there is a “narrow exception to this general rule” that affords constitutional

protection to correspondence between a prisoner and “his attorney, or the courts, or appropriate

state officials concerning either the legality of his conviction or the conditions of his

incarceration.” LeVier v. Woodson, 443 F.2d 360, 361 (10th Cir. 1971). “[C]orrespondence from

a state prisoner to an appropriate state official complaining about prison conditions is ‘sui generis

in both logic and the case law’ and accordingly is constitutionally protected.” Id.

       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of NCF. See Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court

orders the appropriate officials of NCF to prepare and file a Martinez Report. Once the report has

been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915A.

       IT IS THEREFORE ORDERED that:

       (1)     The Clerk of Court shall serve Defendants under the e-service pilot program in

effect with the Kansas Department of Corrections (“KDOC”).

       (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to the e-

service program, KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

filing of that report, the AG/Defendant shall have an additional sixty (60) days to answer or

otherwise respond to the Complaint.

       (3)     Officials responsible for the operation of NCF are directed to undertake a review

of the subject matter of the Complaint:

               a.      To ascertain the facts and circumstances;



                                                 2
          Case 5:21-cv-03060-SAC Document 11 Filed 09/03/21 Page 3 of 4




                b.      To consider whether any action can and should be taken by the institution

        to resolve the subject matter of the Complaint; and

                c.      To determine whether other like complaints, whether pending in this Court

        or elsewhere, are related to this Complaint and should be considered together.

        (4)     Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations, official

documents, and, wherever appropriate, the reports of medical or psychiatric examinations shall be

included in the written report. Any recordings related to Plaintiff’s claims shall also be included.

        (5)     Authorization is granted to the officials of NCF to interview all witnesses having

knowledge of the facts, including Plaintiff.

        (6)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

        (7)     Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

Defendant’s answer or response to the Complaint and the report ordered herein. This action is

exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

        IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.

        Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

        IT IS SO ORDERED.



                                                   3
 Case 5:21-cv-03060-SAC Document 11 Filed 09/03/21 Page 4 of 4




IT IS SO ORDERED.

Dated September 3, 2021, in Topeka, Kansas.



                                 s/ Sam A. Crow
                                 SAM A. CROW
                                 Senior U. S. District Judge




                                    4
